Citation Nr: 0102564	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-42 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for diabetes mellitus, 
heart disease, and respiratory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1975 to October 1976.
This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1994 and later RO rating decisions that denied 
service connection for diabetes mellitus, heart disease, and 
respiratory disease; and denied an increased (compensable) 
evaluation for status post left ankle fracture.  In October 
1998, the Board denied an increased (compensable) evaluation 
for the status post left ankle fracture and remanded the 
other issues to the RO for additional development.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103) redefined VA's duty to assist the veteran 
in the development of evidence with regard to a claim.  In 
this case, there is additional VA duty to assist the veteran 
in the development of his claims for service connection for 
diabetes mellitus, heart disease, and respiratory disease.

A review of the record shows that the veteran underwent VA 
medical examinations in July 1999 to determine the nature and 
extent of his diabetes mellitus, heart disease, and 
respiratory disease as requested by the Board in its October 
1998 remand.  An addendum to the reports of the July 1999 
examinations was prepared that contains opinions as to the 
etiology of the veteran's diabetes mellitus, heart disease, 
and respiratory disease.  These documents do not show that 
the examiners or physician that prepared the addendum 
reviewed the medical evidence in the veteran's claims folders 
and do not contain all the information needed for the Board 
to adjudicate the veteran's claims.  Under the circumstances, 
the veteran's claims folder should be sent to the VA medical 
facility where the veteran was examined for review of the 
medical evidence by a physician and for the preparation of 
another addendum by this physician that contains additional 
information as noted below.
In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  With regard to the diabetes mellitus, 
the reviewing physician should express 
opinions as to the earliest manifestation 
of the veteran's current type II diabetes 
mellitus and whether it is as likely as 
not that this diabetes is related to the 
veteran's chemical diabetes mellitus 
noted in service.  The reviewing 
physician should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in the 
veteran's case.  The physician should 
note that the evidence in the veteran's 
claims folder was reviewed.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.  
NOTE:  With respect to the questions in 
this and the following paragraph, the 
reviewing physician is advised that the 
important question is not whether service 
"caused" the disability, but whether 
there were manifestations of the 
disability in service.

2.  With regard to the veteran's chronic 
obstructive pulmonary disease (COPD), the 
reviewing physician should express an 
opinion as to whether it is as likely as 
not that this condition is related to the 
bronchitis treated in service.  As above, 
the physician should note review of the 
evidence in the veteran's claims folder 
and support the opinion by discussing 
medical principles as applied to the 
evidence in the veteran's case.  

3.  If the veteran's type II diabetes 
mellitus was first demonstrated in 
service, the reviewing physician should 
express an opinion as to whether it is as 
likely as not that the diabetes mellitus 
increased the level of disability 
attributable to the heart disease.  If 
the diabetes mellitus aggravated the 
heart disease, the level of heart disease 
attributable to such aggravation should 
be reported, that is the degree of 
disability over and above the degree of 
heart disease existing prior to the 
aggravation.

4.  After the above development, the RO 
should review the claims.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


